Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 14,
2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-20-00082-CV


JUDA AKUECHIAMA, EBERE AMAECHI-AKUECHIAMA, AND/OR ALL
  OCCUPANTS OF 3929 LAKE STAR DRIVE LEAGUE CITY, TEXAS
                      77573, Appellants

                                      V.

 U.S. BANK NA, SUCCESSOR TRUSTEE TO BANK OF AMERICA, NA,
SUCCESSOR IN INTEREST TO LASALLE BANK NA, AS TRUSTEE, ON
    BEHALF OF THE HOLDERS OF THE WASHINGTON MUTUAL
       MORTGAGE PASS-THROUGH CERTIFICATES, Appellees

                     On Appeal from County Court No. 3
                          Galveston County, Texas
                     Trial Court Cause No. CV-0085868


                        MEMORANDUM OPINION

      This is an appeal from a judgment signed January 27, 2020. On March 9,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                                  PER CURIAM



Panel consists of Justices Christopher, Wise, and Zimmerer.




                                        2